Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 1-7,9-11,12-16,18, 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the claims generating, by the token service computer, a cryptogram that includes a token authentication verification value combined with the user authentication verification value, the token authentication verification value verifying valid use of the token is vague and indefinite.  The metes and bounds of the cryptogram is not adequately defined in the specification.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. The definiteness cryptogram  given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made. In addition it is not clear how the token is distinguishable from the cryptogram. 
 .
Also in the claims a token service computer is vague and indefinite. The specification does teach that   "Tokenization" is a process by which data is replaced with substitute data. For example, a payment account identifier (e.g., a primary account number (PAN)) may be tokenized by replacing the primary account identifier with a substitute number (e.g. a token) that may be associated with the payment account identifier. Further, tokenization may be applied to any other information that may be replaced with a substitute value (i.e., token). Tokenization enhances transaction efficiency and security.  And at [0058] it teaches  [a] "token issuer," token provider," "token service system," or "token service computer" can include a system that services tokens.  The examiner finds the metes and bounds of a token service computer to be unclear.  

In the claims the limitation “ initiating computer is the digital wallet computer or a resource provider computing device associated with a resource providing entity is vague and indefinite as the names of the systems do comprise the metes and bounds of each of the two computers. 

In the claims a resource provider computing device associated with a resource providing entity  is vague and indefinite. The functionality is vague and indefinite. 

Claims 1-7,9-11,12-16,18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the claims generating, by the token service computer, a cryptogram that includes a token
authentication verification value combined with the user authentication verification value, the
token authentication verification value verifying valid use of the token. 
	The breadth of the claims include all cryptograms and as set forth above the metes and bounds of this limitation is vague and indefinite. Moreover, the nature of the invention is one involving complex algorithms. In addition, the state of the prior art to is evolving and the level of one skilled in the art is that of a PHD level mathematician.  Lastly, the amount of direction provided by the Specification is minimal and no working examples were provided. 
Conclusion
 There are no other rejections under other paragraphs.  
The closest prior art is that of  US Patent 10361856 and US Patent Publication  20030200184.

US Patent 10361856 teaches a payment authentication service authenticates the identity of a payer during online transactions. The authentication service allows a card issuer to verify a cardholder's identity using a variety of authentication methods, such as with the use of tokens. Authenticating the identity of a cardholder during an online transaction involves querying an access control server to determine if a cardholder is enrolled in the payment authentication service, requesting a password from the cardholder, verifying the password, and notifying a merchant whether the cardholder's authenticity has been verified. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages via the Internet are described. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages through voice and messaging channels is also described.

US Patent Publication 20030200184 teaches a payment authentication service authenticates the identity of a payer during online transactions. The authentication service allows a card issuer to verify a cardholder's identity using a variety of authentication methods, such as with the use of tokens. Authenticating the identity of a cardholder during an online transaction involves querying an access control server to determine if a cardholder is enrolled in the payment authentication service, requesting a password from the cardholder, verifying the password, and notifying a merchant whether the cardholder's authenticity has been verified. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages via the Internet are described. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages through voice and messaging channels is also described.
	
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 570-271-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698